ORDER GRANTING REHEARING
On March 7, 1991, this court issued an opinion in the above-entitled matter, reversing and remanding the judgment of the district court. D’Angelo v. Gardner, (Adv. Opn. No. 16). Respondents have now petitioned this court for rehearing. Additionally, noting the public importance of the issues presented in this case, numerous Nevada employers and associations have moved this court for leave to participate on rehearing as amici curiae.
Having carefully reviewed the petition and motions pending in this matter, we have determined that rehearing is warranted and that the participation of amici curiae will assist in this court’s deliberations. Accordingly, we grant rehearing. The clerk of this court shall schedule this matter for reargument in June, 1991. Oral argument shall be limited to thirty (30) minutes.
Further, we grant the pending motions to participate on rehearing as amici curiae. Respondents and the amici shall have twenty (20) days from the date of this order to file briefs on rehearing. The amici, however, shall not be permitted to participate at the oral argument. Appellant shall have thirty (30) days thereafter within which to file a response. Finally, although we express no opinion as to the merits of arguments to be presented on rehearing, we deem it necessary to withdraw the opinion previously *105issued in this matter. Accordingly, we hereby direct the clerk of this court to publish this order in place of the withdrawn opinion.
It is so ORDERED.